Exhibit ANNUAL INFORMATION FORM March 31, 2009 TABLE OF CONTENTS Page CAUTION REGARDING FORWARD-LOOKING STATEMENTS 1 THE COMPANY–CORPORATE STRUCTURE 2 GENERAL 2 INCORPORATION AND ORGANIZATION 3 INTERCORPORATE RELATIONSHIPS 3 Principal Subsidiaries of the Company 3 Principal Subsidiaries of DundeeWealth 4 RECENT DEVELOPMENTS 5 RAVENSDEN ASSET MANAGEMENT INC 5 DUNDEEWEALTH SHARE PURCHASE 5 EUROGAS CORPORATION AND EUROGAS INTERNATIONAL INC. 5 RESTRUCTURING OF DUNDEEWEALTH’S ASSET BACKED COMMERCIAL PAPER INVESTMENTS 5 PURCHASE OF DUNDEE REIT UNITS 6 BUSINESS STRATEGY 6 BUSINESS OF THE COMPANY 7 WEALTH MANAGEMENT 7 Investment Management 8 Financial Advisory 11 Capital Markets 12 REAL ESTATE 13 Dundee Realty 13 Dundee REIT (TSX: D.UN) 14 RESOURCES 15 Eurogas (TSX VENTURE: EUG) 15 Eurogas International (CNSX:EI) 16 Dundee Precious (TSX: DPM) 18 Breakwater (TSX: BWR) 21 Odyssey Resources Limited (TSX Venture: ODX) 21 Corona (TSX: CRG) 22 Valdez (TSX VENTURE: VAZ) 22 Iberian Minerals Corp. (TSX VENTURE: IZN) 22 OTHER INVESTMENTS AND CORPORATE COSTS 22 DIVIDEND POLICY 23 MARKET FOR SECURITIES 23 SUBORDINATE VOTING SHARES 23 5.85% DEBENTURES 24 SERIES 1 SHARES 24 DIRECTORS AND OFFICERS 25 DESCRIPTION OF SHARE CAPITAL 27 SUBORDINATE VOTING SHARES AND COMMON SHARES 27 FIRST PREFERENCE SHARES 28 Series 1 Shares 28 SECOND PREFERENCE SHARES 29 THIRD PREFERENCE SHARES 29 DEBENTURES 30 5.85% Exchangeable Unsecured Subordinated Debentures 30 CREDIT FACILITY 31 DUNDEEWEALTH CREDIT FACILITY 31 DUNDEEREALTY CREDIT FACILITY 31 RATINGS 31 5.85% Debentures 32 Series 1 Shares 32 NORMAL COURSE ISSUER BID 33 RELATIONSHIP BETWEEN THE COMPANY AND CERTAIN RELATED PARTIES 33 PRINCIPAL SHAREHOLDER OF DUNDEEWEALTH 33 Dundee Corporation Annual Information Form i TABLE OF CONTENTS Page RESTRUCTURING OF ABCP 33 RELATIONSHIP WITH SCOTIABANK 34 RAVENSDEN SUB-ADVISORY AGREEMENT 35 PRIOR DISTRIBUTION ARRANGEMENTS 35 DUNDEE REALTY 35 SHAREHOLDERS’ AGREEMENT IN RESPECT OF DUNDEE REALTY 36 PURCHASE OF THE DUNDEE MERCHANT BANK 36 TRADEMARKS 36 RISK FACTORS 36 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 36 MATERIAL CONTRACTS 36 TRANSFER AGENT AND REGISTRAR 37 EXPERTS 37 AUDIT COMMITTEE 37 COMPOSITION OF AUDIT COMMITTEE 37 RELEVANT EDUCATION AND EXPERIENCE OF AUDIT COMMITTEE MEMBERS 37 AUDIT COMMITTEE CHARTER 38 PRE-APPROVAL POLICY 39 EXTERNAL AUDITOR SERVICE FEES 39 Audit Fees 39 Audit-Related Fees 39 Tax Services Fees 39 ADDITIONAL INFORMATION 39 APPENDIX A A-1 ORGANIZATION A-1 PURPOSE A-1 Duties and Responsibilities A-1 Dundee Corporation Annual Information Form ii CAUTION REGARDING FORWARD-LOOKING STATEMENTS The Company’s public communications may include written or oral forward-looking statements.Statements of this type are included in this annual information form (“AIF”) of the Company, and may be included in other filings with the Canadian and United States securities regulators, stock exchanges or in other communications.All such statements are made pursuant to the “safe harbour” provisions of applicable Canadian and U.S. Securities laws.Forward-looking statements may include, but are not limited to statements about anticipated future events including comments with respect to our objectives and priorities for 2009 and beyond, strategies or further actions with respect to the Company, its products and services, business operations, financial performance and condition.Forward-looking statements are statements that are predictive in nature, depend upon or refer to future events or conditions or include words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates” or similar expressions.Such statements are based on current expectations of management of the Company and inherently involve numerous risks and uncertainties, known and unknown, including economic factors and those affecting the financial services industry generally.The forward-looking information contained in this AIF is presented for the purpose of assisting our shareholders in understanding our business and strategic priorities and objectives as at the periods indicated and may not be appropriate for other purposes. The risks, uncertainties and other factors that may influence actual results are referenced in the Risk Factors section of this AIF on page 36 and in the section entitled “Managing Risk” in the Company’s Management’s Discussion and Analysis which section is incorporated by reference herein.Actual results may differ materially from the forward-looking statements contained in this AIF, depending upon, among other factors, general economic and market conditions, our ability to execute our strategic plans and meet financial obligations, the performance of the Company’s principal subsidiaries and the Company’s ability to raise additional capital; our ability to create, attract and retain Assets under Management and Assets under Administration; risks relating to trading activities and investments; competition faced by the Company; regulation of the Company’s businesses; risks associated with the Company’s real estate and resources businesses and the Company’s investment holdings in general, including risks associated with oil and gas and mining exploration, development and processing activities, environmental risks, inflation, changes in interest rates, commodity prices and other financial exposures; the maintenance of minimum regulatory capital requirements for certain of the Company’s subsidiaries and the ability of the Company and its subsidiaries to attract and retain key personnel.The preceding list is not exhaustive of all possible risk factors that may influence actual results, and are identified based upon information available as of March 31, 2009. Assumptions about the future performance of the Canadian and U.S. economies were material factors considered by management when setting the Company’s priorities and objectives, and when determining our financial targets.In determining our expectations for economic growth in the financial services, real estate and resource sectors, we considered historical economic data provided by the Canadian government and its agencies and current market conditions, including the status of the current credit crisis. Forward-looking statements contained in this AIF are not guarantees of future performance and actual events and results could differ materially from those expressed or implied by forward-looking statements made by the Company.Prospective investors are cautioned to consider these and other factors carefully when making decisions with respect to the Company and not place undue reliance on forward-looking statements.As evidenced by the events of the past year and the recent credit crisis, circumstances affecting the Company may change rapidly.Except as may be required by applicable law, the Company does not undertake any obligation to update publicly or revise any such forward-looking statements, whether as a result of new information, future events or otherwise. Dundee Corporation Annual Information Form 1 THE COMPANY–CORPORATE STRUCTURE GENERAL Dundee Corporation (formerly, Dundee Bancorp Inc.) (the “Company”) is a Canadian public asset management company dedicated to private wealth management, real estate and resources through a variety of activities and investments.Certain of these activities are carried out directly through wholly or partially owned subsidiaries while others are undertaken through equity accounted or portfolio investment holdings.The Company’s four financial reporting segments are as follows: (i) wealth management; (ii) real estate; (iii) resources; and (iv) other investments and corporate costs.The Company’s other investment holdings include both publicly listed and private companies in a variety of sectors as well as investments in highly liquid securities such as mutual funds. The registered and head office of the Company is located at Dundee Place, 1 Adelaide Street East, 28th Floor, Toronto, Ontario, M5C 2V9.Dundee Corp. also has offices in Cayman Islands and Bermuda.As of February 28, 2009, the Company had 33 employees. Unless otherwise indicated, the information appearing in this AIF is stated as at December 31, 2008 and all amounts are in Canadian dollars unless otherwise indicated. References in this AIF to: · “Assets under Administration” mean the approximate market value of client assets administered in respect of which Dundee Corp. earns commissions, trailer service fees or administrative and other similar fees.Assets under Administration are not reflected on the Company’s balance sheet.To the extent that Assets under Administration are managed by Dundee Corp., such assets may also be included in their respective Assets under Management; · “Assets under Management” mean the market value of client assets managed by Dundee Corp. on a discretionary basis in respect of which Dundee Corp. earns an investment management fee and, in certain cases, performance fees.Assets under Management are not reflected on the Company’s balance sheet; · “Common Shares” means the class B common shares of the Company; · “Company” means Dundee Corporation (formerly, Dundee Bancorp Inc.), a Canadian public asset management company dedicated to private wealth management, real estate and resources through a variety of activities and investments; · “DCC Equities” means DCC Equities Limited; · “DundeeWealth” means DundeeWealth Inc. (formerly, Dundee Wealth Management Inc.), a Canadian public wealth management company, and the principal subsidiary of the Company; · “Dundee Corp.” means Dundee Corporation and its consolidated subsidiaries unless the context otherwise requires or indicates; · “Dundee Insurance” means Dundee Insurance Agency Ltd., a managing general agent; · “Dundee Mortgage” means Dundee Mortgage Services Inc., a mortgage broker; · “Dundee Private Investors” means Dundee Private Investors Inc., a mutual fund dealer; Dundee Corporation Annual Information Form 2 · “Dundee Realty” means Dundee Realty Corporation; · “Dundee REIT” means Dundee Real Estate Investment Trust; · “Dundee Resources” means Dundee Resources Limited; · “Dundee Securities” means Dundee Securities Corporation, a securities dealer; · “DWM” means DWM Inc.; · “Dynamic Funds” means the Dynamic family of funds managed by GCICL; · “GCICL” means Goodman & Company, Investment Counsel Ltd., an investment management company and manager of various investment products, including Dynamic Funds, Portfolio Solutions and Other Investment Solutions; · “IIROC” means the Investment Industry Regulatory Organization of Canada; · “MFDA” means the Mutual Fund Dealers Association of Canada; · “Other Investment Solutions” means private client accounts, tax-assisted investment products and closed-end investment products; · “Portfolio Solutions” means the portfolio solutions managed by GCICL; · “Scotiabank” means The Bank of Nova Scotia; and · “Subordinate Voting Shares” means the class A subordinate voting shares of the Company. INCORPORATION AND ORGANIZATION The Company was incorporated under the laws of the Province of Ontario by articles of incorporation effective November 2, 1984.The Company changed its name to Dundee Bancorp Inc. by articles of amendment effective July 26, 1991 and changed its name to its present form by articles of amendment effective December 14, 2004.The Company’s current share capital structure was created by articles of amendment effective October 10, 1991, October 24, 1991, October 29, 1991, March 17, 1993 and June 22, 2006.See “Description of Share Capital”.The stated capital of the Company was reduced by articles of amendment effective August 4, 1992.The Company was inactive prior to October 31, 1991, at which time it became a public company pursuant to articles of arrangement effective October30, 1991.The articles of amendment dated June 21, 2007 subdivided the Subordinate Voting Shares and Common Shares of the Company on a 3-for-1 basis, effective as of the close of business on July 6, 2007. INTERCORPORATE RELATIONSHIPS Principal Subsidiaries of the Company The principal subsidiaries of the Company, the corresponding jurisdictions of incorporation and the Company’s percentage interest in such subsidiaries as of February 28, 2009 are set forth in the table below: Dundee Corporation Annual Information Form 3 Name Percentage Interest held Directly or Indirectly by the Company Jurisdiction of Incorporation/ Formation DCC Equities Limited (1) 100% Ontario Dundee Capital Corporation (2) 100% Ontario Dundee Realty Corporation (3) 75% British Columbia DundeeWealth Inc. (4) 49.1% Ontario Notes: (1) A number of investments of the Company are held through DCC Equities.1255895 Ontario Limited (“1255895”) and New Venture Equity Limited (“New Venture”) own together 100% of the outstanding shares of DCC Equities.1255895 holds 100 common shares and 2,236,188 Class A shares and New Venture holds 8,638 Class A shares.The Company owns 100% of the shares of 1255895 and New Venture. (2) A number of investments of the Company are held through Dundee Capital Corporation.The Company holds 8,700 common shares of Dundee Capital Corporation. (3) The Company holds its interest in Dundee Realty directly and indirectly through 0764704 B.C. Ltd.The Company holds shares representing 75% of the votes and equity of Dundee Realty, as well as various classes of preference shares.See “Business of the Company - Real Estate”. (4) The Company’s interest in DundeeWealth is calculated assuming the conversion of the first preference shares, series X into common shares of DundeeWealth.The Company owns, directly and indirectly, 69,490,415 common shares of DundeeWealth and 5,453,668 first preference shares, series X of DundeeWealth.Dundee Corporation has voting control over 1,958,159 common shares of DundeeWealth that are held in escrow.All of the outstanding special shares, series C, special shares, series D and special shares, series E of DundeeWealth are currently held in escrow and will be released from escrow and converted into common shares at various dates ending on September 3, 2009 initially on a one-for-one basis, subject to adjustment in certain circumstances.While the special shares, series C, special shares, series D and special shares, series E are held in escrow, they will be voted in the same manner as the shares of DundeeWealth held by the Company are voted at all meetings of the shareholders of the Company.Assuming the conversion of the first preference shares, series X, this represents a direct and indirect equity ownership of 49.1% and a direct and indirect or control over a 62.4% voting interest by the Company in DundeeWealth on a non-diluted basis.For additional principal subsidiaries of the Company that are principal subsidiaries of DundeeWealth, see “Intercorporate Relationships - Principal Subsidiaries of DundeeWealth”. Principal Subsidiaries of DundeeWealth The Company’s most significant holding is its 49.1% interest in DundeeWealth.The principal subsidiary of DundeeWealth is DWM, an Ontario holding company.DundeeWealth carries on its business primarily through DWM and through the operating subsidiaries of DWM.The following table sets forth the name and jurisdiction of incorporation of each of the principal subsidiaries of DundeeWealth and DWM as of February 28, 2009: Name Percentage Interest held Directly or Indirectly by DWM Jurisdiction of Incorporation/ Formation Dundee Private Investors Inc. (1) 100% Ontario Dundee Securities Corporation (2) 100% Ontario Goodman & Company, Investment Counsel Ltd. (3) 100% Ontario Notes: (1) Dundee Private Investors is licensed as a mutual fund dealer.DPII Holding Corp., an Ontario company, owns 100% of the outstanding common shares of Dundee Private Investors Inc.DWM holds 100% of the shares of DPII Holding Corp.See “Business of the Company - Wealth Management”. (2) Dundee Securities is licensed as a securities dealer.DSC Holding Corp., an Ontario company, owns 100% of the outstanding shares of Dundee Securities.DWM holds 100% of the shares of DSC Holding Corp.See “Business of the Company - Wealth Management”. Dundee Corporation Annual Information Form 4 (3) GCICL is licensed as an investment counsel/portfolio manager.DMFL Holding Corp., an Ontario company, owns 100% of the outstanding shares of GCICL.DWM holds 100% of the shares of DMFL Holding Corp.See “Business of the Company - Wealth Management”. RECENT DEVELOPMENTS RAVENSDEN ASSET MANAGEMENT INC. In September 2008, Ravensden Asset Management Inc. (“Ravensden”), a registered Investment Counsel and Portfolio Manager in Ontario was acquired by the Company.Ravensden provides investment advice directly and in a sub-advisory role to institutional and individual clients and investment funds.Mr. Ned Goodman, President and Chief Executive Officer of the Company, is the President and Chief Executive Officer, and a portfolio manager of Ravensden.Ravensden has entered into a sub-advisory agreement with GCICL pursuant to which Ravensden acts as a sub-advisor for certain funds managed by GCICL. DUNDEEWEALTH SHARE PURCHASE On January 18, 2008, the Company announced that it intended to purchase up to 5% of the then outstanding common shares of DundeeWealth through the facilities of the
